United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Amarillo, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Kathy Davis, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0710
Issued: February 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 12, 2018 appellant, through counsel, filed a timely appeal from an August 16,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of the last OWCP
decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. One hundred and eighty
days from August 16, 2017, the date of OWCP’s decision, was February 12, 2018. Since using February 15, 2018,
the date the appeal was received by the Clerk of the Appellate Boards, would result in the loss of appeal rights, the
date of the postmark is considered the date of filing. The date of the U.S. Postal Service postmark is February 12,
2018, which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.4
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation and
entitlement to schedule award benefits, effective November 13, 2016, due to her refusal of an offer
of suitable work pursuant to 5 U.S.C. § 8106(c)(2).
FACTUAL HISTORY
This case has previously been before the Board.5 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
OWCP accepted that, on November 28, 1994, appellant, then a 39-year-old mail clerk,
sustained bilateral carpal tunnel syndrome as a result of her federal employment and paid
appropriate compensation benefits. Appellant eventually separated from the employing
establishment. By letter dated July 23, 2010, OWCP informed appellant that she would receive
compensation benefits on the periodic rolls commencing May 3, 2010 with regular payments
effective June 6, 2010.
Appellant underwent OWCP vocational rehabilitation services without success in 2011.
On July 30, 2014 she signed a job offer based on work restrictions of Dr. Melburn K. Huebner, a
Board-certified orthopedic surgeon. Appellant accepted the job offer, but altered the work tour
times.
In an April 24, 2015 report, Dr. Huebner provided an impression of bilateral carpal tunnel
syndrome. Findings included positive Tinel’s signs bilaterally and tingling and numbness in the
median nerve distributions. In an April 24, 2015 duty status report (Form CA-17), Dr. Huebner
indicated: appellant could work full time with restrictions of lifting up to 30 pounds;
standing/walking 2 hours continuous, 30 minutes intermittent; push/pull/grasp 2 hours per day, 35
minutes each hour; fine manipulation/reach above shoulder 3 hours per day, 35 minutes per hour;
drive a motor vehicle 2 hours per day, 35 minutes per hour; and operate machinery 2 hours per
day, 35 minutes per hour.
On July 31, 2015 the employing establishment offered appellant a position as a modified
sales/service distribution associate at the Amarillo Main Post Office, Tour 2, from 0900 a.m. to
3

5 U.S.C. § 8101 et seq.

4
The Board notes that following the August 16, 2017 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence that was before OWCP
at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on
appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first
time on appeal. Id.
5

Docket No. 15-0442 (issued April 19, 2016).

2

1800 p.m. (6:00 p.m.) with days off on Sunday and Thursdays.6 The daily physical requirements
of the job were walking intermittently for 1 hour, lifting up to 30 pounds intermittently, standing
1 to 3 hours intermittently, sitting intermittently 1 hour, simple grasping intermittently 35 minutes
up to 2 hours, and fine manipulation 35 minutes up to 3 hours intermittently. The position
involved: distributing accountable mail for carrier; window operation relief; lobby assist
customer; writing accountables; dues cage; and box mail accountability. The job offer indicated
that it was based on Dr. Huebner’s April 24, 2015 restrictions. The employing establishment
advised appellant that the modified position was available as of July 31, 2015 and that she had 14
days following receipt of the letter to accept or refuse the position.
In a December 3, 2015 letter, OWCP notified appellant that the modified position was
suitable, and provided her 30 days to accept the position or to provide a written explanation for
her refusal. It advised of her of the penalty provisions of 5 U.S.C. § 8016(c)(2) for either refusing
the offered position or neglecting to work after suitable work was offered to her, procured by, or
secured for her. OWCP noted that, even though appellant was retired, it was not a valid reason for
refusing a suitable offer of employment and that she was expected to accept the offered position
and return to work if medically capable.
On December 15, 2015 appellant signed the July 31, 2015 rehabilitation job offer noting
that she was “willing, able and available to work within my medical restrictions.”7
In a November 3, 2015 duty status report (Form CA-7), Dr. Huebner indicated that
appellant’s work restrictions remained the same.
On January 8, 2016 the employing establishment noted that appellant had not returned to
work and that the job offer was still available.
In a January 8, 2016 letter, OWCP afforded appellant an additional 15 days to accept and
report to the modified position. It noted that the position remained available to appellant.
On May 11, 2016 the employing establishment advised OWCP that the offered position of
July 31, 2015 modified sales/service distribution associate remained available.
OWCP prepared a May 11, 2016 statement of accepted facts (SOAFs) and a list of
questions and referred appellant along with the medical record to Dr. Earl C. Smith, a Boardcertified internist, for a second opinion medical evaluation. Dr. Smith was asked whether appellant
was capable of returning to her date-of-injury position as a mail processing clerk. If not, then he
was asked to describe her work-related disability and any restrictions attributable to preexisting
conditions. Dr. Smith was not made aware of the pending July 31, 2015 job offer for a modified
sales/service distribution associate.

6
The employing establishment advised appellant that the times and days off were made by operations needs of
service and requested that she not make any changes to the current revised job offer.

On December 23, 2015 OWCP received another copy of appellant’s December 15, 2015 signed rehabilitation job
offer with two lines of appellant’s medically defined work restrictions erased/redacted. The erased/redacted items
pertained to reaching above shoulders, driving and operating machinery.
7

3

In a June 6, 2016 progress note and duty status report, Dr. Huebner indicated that appellant
could continue working with her current restrictions. He noted that her condition was about the
same as it had been in November 2015.
In a September 13, 2016 report, Dr. Smith noted the history of injury and presented
examination findings. He also reviewed a September 1, 2016 electromyogram/nerve conduction
velocity (EMG/NCV) study. Dr. Smith provided an impression of bilateral carpal tunnel
syndrome. He opined that appellant could not return to her date-of-injury position as a mail
processing clerk in the mark-up division as she could not do repetitive gripping, grasping, pushing
or lifting over 30 pounds intermittently. Dr. Smith, however, opined that she was able to perform
the clerk position at the retail store front with her previous restrictions and with the use of wrist
braces, but she could not perform the culling of nonprocessable items, sweeping or loading of mail
onto the transport unit. He noted that such restrictions were permanent. In the accompanying
September 13, 2016 work capacity evaluation (OWCP-5c) form, Dr. Smith indicated that
appellant had reached maximum medical improvement and could return to work. He indicated
that she had permanent restrictions of no repetitive movements of wrist and elbow, no pushing,
pulling, lifting, and climbing. A copy of the September 1, 2016 EMG/NCV study was provided.
An October 25, 2016 e-mail from the employing establishment indicated that the modified
position remained available to appellant.8
By decision dated October 26, 2016, OWCP terminated appellant’s entitlement to wageloss compensation and schedule award benefits, effective November 13, 2016, because she refused
suitable work, pursuant to 5 U.S.C. § 8106(c)(2). It found that the July 31, 2015 job offer was
suitable based on the November 3, 2015 restrictions as provided by Dr. Huebner. OWCP noted
that retirement was not a valid reason for refusing a suitable offer of employment.
On November 23, 2016 OWCP received appellant’s November 4, 2016 request for an oral
hearing before an OWCP hearing representative, which was postmarked on November 17, 2016.
In a November 17, 2016 affidavit, appellant stated that the employing establishment never
provided her with a return to work date. She stated that she did not receive the July 31, 2015 job
offer nor the January 8, 2016 notice giving her 15-days to respond.
In a January 4, 2017 report, Dr. Huebner opined that appellant could continue with her
current work restrictions. He indicated that she had findings of mild positive Tinel’s sign
bilaterally at the median nerves, good thenar strength, and touch sensation in all fingers. In his
January 4, 2017 Form CA-17, Dr. Huebner provided a restriction of lifting no more than 13
pounds. He also indicated that appellant could push/pull/grasp 2 hours per day, 30 minutes each
hour and fine manipulation for 30 minutes intermittently for 3 hours per day.
A telephonic hearing was held on June 14, 2017. Appellant testified that the July 31, 2015
job offer was not sent to her correct home address. She also noted that the June 12, 2015 offer,
8

OWCP noted in an October 20, 2016 e-mail to the employing establishment that Dr. Smith’s restrictions differed
in his narrative report and on the OWCP-5c form. It stated that the second opinion evaluation was scheduled based
on case management requirements.

4

which she had accepted, was the same as the July 31, 2015 offer. Appellant indicated that the
employing establishment never provided her with a return to work date after she had accepted the
June 12, 2015 job offer.
In July 12, 2017 comments, T.W., an injury compensation specialist for the employing
establishment, stated that appellant had received the July 31, 2015 job offer, as evidenced by the
USPS tracking report, but she did not return the signed July 31, 2015 job offer to the employing
establishment. She indicated that the prior offer, dated June 12, 2015, was invalidated when
appellant altered the work tour. T.W. noted that the work tour was set at the employing
establishment’s discretion and not a preference selected by the employee. She further indicated
that the July 31, 2015 job offer was a rehabilitation job offer which required an interactive
interview followed by a return to work date. As appellant did not return the signed job offer of
July 31, 2015 to the employing establishment, it was not able to provide a return to work date.
By decision dated August 16, 2017, an OWCP hearing representative affirmed OWCP’s
October 26, 2016 decision. He found that the July 31, 2015 job offer was suitable based on
restrictions provided by Dr. Huebner in 2015 and appellant was provided appropriate notice. The
hearing representative found that appellant had received the July 31, 2015 job offer in
December 2015 and there was no evidence that the employing establishment had forged her initials
on the position description. While appellant had indicated her acceptance of the job offer with her
initials, she did not submit the required supporting documentation to the employing establishment
for a rehabilitation job offer and, thus, was not provided a return to work date after she had accepted
the job offer. Thus, the hearing representative found that appellant had refused the July 31, 2015
offer of modified employment.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification of
compensation benefits.9 Section 8106(c)(2) of FECA provides that a partially disabled employee
who refuses or neglects to work after suitable work is offered to, procured by, or secured for the
employee is not entitled to compensation.10 To justify termination of compensation, OWCP must
show that the work offered was suitable and must inform appellant of the consequences of refusal
to accept such employment.11 Section 8106(c) will be narrowly construed as it serves as a penalty
provision, which may bar an employee’s entitlement to compensation based on a refusal to accept
a suitable offer of employment.12
Section 10.517(a) of FECA’s implementing regulations provides that an employee who
refuses or neglects to work after suitable work has been offered or secured by the employee has

9

Linda D. Guerrero, 54 ECAB 556 (2003).

10

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

11

Ronald M. Jones, 52 ECAB 190 (2000).

12

Joan F. Burke, 54 ECAB 406 (2003).

5

the burden of showing that such refusal or failure to work was reasonable or justified.13 Pursuant
to section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.14
Before compensation can be terminated, however, OWCP has the burden of demonstrating
that the employee can work, setting forth the specific restrictions, if any, on the employee’s ability
to work, establishing that a position has been offered within the employee’s work restrictions and
setting forth the specific job requirements of the position.15 In other words, to justify termination
of compensation under 5 U.S.C. § 8106(c)(2), which is a penalty provision, OWCP has the burden
of showing that the work offered to and refused by appellant was suitable.16
OWCP’s procedures provide that if the “claimant submits evidence and/or reasons for
refusing the offered position, the CE [claims examiner] must carefully evaluate the claimant’s
response and determine whether the claimant’s reasons for refusing the job are valid.”17
Acceptable reasons for refusing the position, include medical evidence of inability to do the
work.18
ANALYSIS
The Board finds that OWCP failed to meet its burden to proof to establish that the July 31,
2015 modified sales/service distribution associate position was suitable.
OWCP terminated appellant’s wage-loss compensation and entitlement to schedule award
benefits, effective November 13, 2016, because she refused suitable work. It found that the
July 31, 2015 job offer was suitable based on the April 24, and November 3, 2015 restrictions
provided by Dr. Huebner.
The daily physical requirements of the job were walking intermittently for 1 hour, lifting
up to 30 pounds intermittently, standing 1 to 3 hours intermittently, sitting intermittently 1 hour,
simple grasping intermittently 35 minutes up to 2 hours; and fine manipulation 35 minutes up to 3
hours intermittently. The position involved: distributing accountable mail for carrier; window
operation relief; lobby assist customer; writing accountables; dues cage; and box mail
accountability.
The Board finds that OWCP did not properly address the opinion of Dr. Smith, an OWCP
second opinion physician as to whether this job offer constituted suitable work. When additional
13

20 C.F.R. § 10.517(a); see supra note 11.

14

Id. at § 10.516.

15

See Linda Hilton, 52 ECAB 476 (2001).

16

Id.

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.5
(June 2013).
18

Id. at Chapter 8.814.5(a)(4) (June 2013).

6

medical evidence is submitted after the job offer is made, OWCP must consider the evidence in
determining medical suitability.19
In his September 13, 2016 report, Dr. Smith opined that appellant could perform a clerk
position at the retail store front with her previous restrictions and with the use of wrist braces. In
his September 13, 2016 work capacity evaluation (OWCP-5c) form, although he indicated that she
could return to her job as a mail clerk, she could not return to work in her previous job in the markup division given her restrictions. Dr. Smith related, however, that she had permanent restrictions
of no repetitive movements of wrist and elbow, no pushing, pulling, lifting, and climbing for which
the mail clerk job required. He offered conflicting opinions between his narrative report dated
September 13, 2016 and his work capacity evaluation (Form OWCP-5c) regarding appellant’s
capacity to perform work. Without further clarification, Dr. Smith’s restrictions could impact
appellant’s ability to perform the offered position.
It is well established that, proceedings under FECA are not adversarial in nature, OWCP
shares responsibility in the development of the evidence to see that justice is done.20 When OWCP
selects a physician for an opinion, it has an obligation to secure, if necessary, clarification of the
physician’s report and to have a proper evaluation made.21 Because it referred appellant to
Dr. Smith, OWCP had the responsibility to obtain a report to resolve the issue of whether the
suitable work position was within appellant’s physical restrictions.
The Board has held that, for OWCP to meet its burden of proof in a suitable work
termination, the medical evidence should be clear and unequivocal that the claimant could perform
the offered position.22 As a penalty provision, section 8106(c)(2) must be narrowly construed.23
OWCP did not secure a medical report that reviewed the job offered and provide a clear, reasoned
opinion as to its suitability.24 Consequently, it has not met its burden of proof.25
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s wage-loss compensation
and entitlement to schedule award benefits, effective November 13, 2016, as she refused an offer
of suitable work pursuant to 5 U.S.C. § 8106(c)(2).26

19

See e.g., S.R., Docket No. 10-1154 (issued December 8, 2010); D.H., Docket No. 09-0381 (issued November 3,
2009); L.N., Docket No. 06-0694 (issued May 2, 2007).
20

See Phillip L. Barnes, 55 ECAB 426 (2004).

21

See M.A., Docket No. 17-0331 (issued June 15, 2018).

22

Annette Quimby, 49 ECAB 304 (1998).

23

See Stephen A. Pasquale, 57 ECAB 396 (2006).

24

See D.M., Docket No. 17-1668 (issued April 9, 2018).

25

See D.G., Docket No. 16-1492 (issued January 3, 2017).

26

In light of the disposition of this case, appellant’s arguments on appeal will not be addressed.

7

ORDER
IT IS HEREBY ORDERED THAT the August 16, 2017 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: February 12, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

